Citation Nr: 0606241	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision, which 
denied the veteran's claim of entitlement to a TDIU.  In 
November 2004, the Board remanded the case to the RO for 
additional development of the TDIU claim.  

The Board notes that in August 2005 the veteran's 
representative on behalf of the veteran has, in connection 
with a supplemental statement of the case issued to the 
veteran in June 2005, apparently raised the issue of 
entitlement to an effective date prior to January 29, 2003, 
for the grant of a TDIU.  This issue is not in proper 
appellate status and is thus referred back to the RO for 
further appropriate consideration. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1968 to January 1970.

2.  Prior to the promulgation of a decision in the appeal, 
the RO in an August 2003 rating decision granted the 
veteran's claim of entitlement to a TDIU.


CONCLUSION OF LAW

There is no allegation of error of fact or law for the Board 
to consider with respect to the issue of entitlement to a 
TDIU.  38 U.S.C.A. § 7105(d)(5) (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was initially transferred to the Board in April 
2003, and the Board did not review the case until after the 
veteran's representative filed its written argument in 
September 2004.  In November 2004, the Board remanded the 
case to the RO for additional development of the TDIU claim.  
However, during the period that the veteran's claims file was 
located at the Board in 2003 and 2004, the RO had undertaken 
development of other claims filed by the veteran.  As part of 
that development, the RO - unbeknownst to the Board in 
November 2004 - had adjudicated the TDIU claim in an August 
2003 rating decision, wherein the RO granted the claim and 
assigned an effective date of January 29, 2003.  

When the case was subsequently returned to the Board, the 
issue for appellate consideration was that of a 
"downstream" element, namely entitlement to an earlier 
effective date for the award of TDIU, which stemmed from the 
initial grant of a TDIU.  The earlier effective date issue, 
however, essentially represents a newly raised issue, for 
which an appeal must be perfected prior to further 
consideration by the Board.  38 C.F.R. §§ 20.200-20.202.  In 
this case, an appeal has not been perfected as to the earlier 
effective date issue.  

The Board finds that the RO's decision of August 2003, which 
granted the veteran's claim of entitlement to a TDIU, 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, there is no dispute remaining upon 
appeal and the Board has no jurisdiction over the veteran's 
claim of entitlement to a TDIU.  

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  In consequence of the RO's 
August 2003 rating decision to grant the veteran's TDIU 
claim, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


